Exhibit 10.8.e

FIFTH AMENDMENT TO TRUST AGREEMENT BETWEEN

FIDELITY MANAGEMENT TRUST COMPANY

AND

FMC CORPORATION

THIS FIFTH AMENDMENT, dated and effective as of the twenty-third day of April,
2008, unless otherwise stated herein, by and between Fidelity Management Trust
Company (the “Trustee”) and FMC Corporation (the “Sponsor”);

WITNESSETH:

WHEREAS, the Trustee and the Sponsor heretofore entered into a Trust Agreement
dated and restated September 28, 2001, with regard to the FMC Corporation
Nonqualified Savings and Investment Plan (the “Plan”); and

WHEREAS, the Sponsor has informed the Trustee that, as a result of the
conversion of the FMC Stock Fund from a unitized fund to a real-time traded
fund, all transactions in the FMC Stock Fund (unitized) will be frozen as of the
close of business on April 23, 2008; and

WHEREAS, the Sponsor desires and directs the Trustee, in accordance with
Section 8(b) of the Agreement, to commence liquidating all Participant balances
held in the FMC Stock Fund (unitized) on April 24, 2008, in accordance with
Fidelity’s best practices in the marketplace. The Sponsor is aware that market
conditions may dictate that the trading occurs until April 30, 2008. The Sponsor
directs that upon completion of the liquidation and settlement of the last
trade, expected to be by April 30, 2008, the Trustee shall invest the proceeds
in the new FMC Stock Fund (real-time). The parties hereto agree that the Trustee
shall have no discretionary authority with respect to this sale and transfer
directed by the Sponsor. Any variation from the procedure described herein may
be instituted only at the express written direction of the Sponsor; and

WHEREAS, the Trustee and the Sponsor now desire to amend said Trust Agreement as
provided for in Section 16 thereof;

NOW THEREFORE, in consideration of the above premises, the Trustee and the
Sponsor hereby amend the Trust Agreement by:

(1) Effective at the close of business on April 23, 2008, amending Schedule “A”
by removing the reference to the “FMC Stock Fund” and replacing it with “FMC
Stock Fund (frozen to all participant activity)”.

(2) Effective April 23, 2008, restating Section 5(e)(i), FMC Stock Fund in its
entirety, as follows:

(e) FMC Stock Fund. Trust investments in FMC Stock (“Sponsor Stock”) shall be
made via the FMC Stock Fund (the “Stock Fund”). The Stock Fund shall be composed
solely of Sponsor Stock, and no other securities or cash component. Dividends
received on shares of Sponsor Stock shall be reinvested in additional shares of
Sponsor Stock and allocated to Participants’ accounts.

 

FMC Corporation - MCM    1    Fifth Amendment - NQ Trust      



--------------------------------------------------------------------------------

(i) Acquisition Limit.

Pursuant to the Plan, the Trust may be invested in Sponsor Stock to the extent
necessary to comply with investment directions under this Agreement. The Sponsor
shall be responsible for providing specific direction on any acquisition limits
required by the Plan or applicable law.

(ii) Liability.

The Trustee shall have no responsibility to monitor the suitability of acquiring
and holding Sponsor Stock. The Trustee shall not be liable for any loss, or
expense, which arises from the directions of the Sponsor with respect to the
acquisition and holding of Sponsor Stock, unless it is clear on their face that
the actions to be taken under those directions would be prohibited by any
applicable law or would be contrary to the terms of this Agreement.

(iii) Purchases and Sales of Sponsor Stock for Batch Activity.

Unless otherwise directed by the Sponsor in writing pursuant to directions that
are in accordance with this Agreement, the following provisions shall govern
purchases and sales of Sponsor Stock for contributions, distributions, or any
other purchase or sale of Sponsor Stock related to a transaction that the
Sponsor has directed the Trustee in writing to implement on a batch basis
(“batch activity”). Batch activity shall include all purchases or sales of
shares by Sponsor-directed means, including the types of transactions listed
above.

(A) Open Market Purchases and Sales. Purchases and sales of Sponsor Stock shall
be made on the open market in accordance with the Trustee’s standard trading
guidelines, as they may be amended from time to time, as necessary to honor
batch activity. Such general rules shall not apply in the following
circumstances:

(1) If the Trustee is unable to purchase or sell the total number of shares
required to be purchased or sold on such day as a result of market conditions
(such as the absence of an active or liquid market for the Sponsor Stock, an
unexpected early market close, orders placed immediately before market close
which do not find a buyer, or day limit orders whose conditions are not met); or

(2) If the Trustee is prohibited by the SEC, the NYSE or principal exchange on
which the Sponsor Stock is traded, or any other regulatory or judicial body from
purchasing or selling any or all of the shares required to be purchased or sold
on such day.

In the event of the occurrence of a circumstance described in (1) or (2) above,
the Trustee shall purchase or sell such shares as soon thereafter as
administratively feasible, and shall determine the price of such purchases or
sales to be the average purchase or sales price of all such shares purchased or
sold, respectively. The Trustee may follow written directions from the Sponsor
to deviate from the above purchase and sale procedures.

(B) Purchases and Sales from or to Sponsor. If directed by the Sponsor in
writing prior to the trading date, the Trustee may purchase or sell Sponsor
Stock from or to the Sponsor if the purchase or sale is for adequate
consideration and no commission is charged. If Sponsor contributions (employer)
or contributions made by the Sponsor on behalf of the Participants (employee)
under the Plan are directed to be invested in Sponsor Stock, the Sponsor may
transfer Sponsor Stock in lieu of cash to the Trust.

 

FMC Corporation - MCM    2    Fifth Amendment - NQ Trust      



--------------------------------------------------------------------------------

(iv) Purchases and Sales of Sponsor Stock for Participant-Initiated Exchanges
(“Real Time” Trading)

Unless otherwise directed by the Sponsor in writing pursuant to directions that
are in accordance with this Agreement, the following provisions shall govern
purchases and sales of Sponsor Stock for Participant-initiated exchanges of
hypothetical investment in Sponsor Stock (“Real Time Trading”).

(A) Purchases and Sales of Sponsor Stock. Purchases and sales of Sponsor Stock
associated with individual Participant-initiated exchanges into or out of a
Participant’s hypothetical interest in the Stock Fund shall be made on the open
market pursuant to order types selected by the Participant in accordance with
the Trustee’s procedures for “Real Time Trading.” The Sponsor may instruct the
Trustee to limit the order types available to Participants.

(1) Automated Order Entry. Sponsor Stock trades associated with
Participant-initiated exchanges of a Participant’s hypothetical interest in the
Stock Fund shall be sent to market as soon as administratively feasible during
regular trading hours via an electronic order entry system, unless such trade is
treated as a block trade. A block trade is typically defined as a trade which
involves 10,000 or more shares of Sponsor Stock. If a trade is treated as a
block trade it may not execute immediately; it will be sent to a block-trading
desk to determine the best available process for execution. Such electronic
order entry system shall be deemed an Electronic Service for purposes of
Section 15 of this Agreement.

(2) Limitations on Trades: Cancellation of Exchange Requests. Trades rejected
under rules of the applicable securities exchange will not be executed. The
Trustee will not submit orders (or will cancel orders) for stock trades that
violate the Trustee’s procedures for “Real Time Trading”. The Trustee shall not
submit any trade order associated with a Participant-initiated exchange of a
Participant’s hypothetical interest in the Stock Fund at any time when the Stock
Fund has been closed to such activity. Trades associated with
Participant-initiated exchanges of a Participant’s hypothetical interest in the
Stock Fund shall not be transacted at any time when the regular market is
closed, or when the SEC, the NYSE or principal exchange on which the Sponsor
Stock is traded, or any other regulatory or judicial body has prohibited
purchases or sales of any or all of the shares requested to be traded pursuant
to the Participant-initiated exchange of a Participant’s hypothetical interest
in the Stock Fund. An exchange requested by the Participant in a Participant’s
hypothetical interest in the Stock Fund shall be rejected or cancelled, as the
case may be, to the extent any accompanying hypothetical trade is not submitted,
not executed or cancelled.

(B) Reserve Requirements for Exchanges Into Stock Fund and Corrective Sales. The
Participant’s ability to initiate hypothetical exchanges into the Stock Fund
shall be subject to standard reserve requirements applicable to the investment
options used to fund the exchange, as established by the Trustee from time to
time (or such higher reserve requirements as may be established by the Sponsor
in written direction to the Trustee). Requests to exchange into the Stock Fund
that exceed such reserves, and accompanying trade orders, may be rejected or
cancelled. In the event that a buy trade associated with a request to exchange
into Sponsor Stock is executed, and the Participant does not have sufficient
hypothetical interest in assets in the designated investment option to fund the
trade, the Trustee will liquidate the hypothetical interest in the investment
options (including those held in other sources eligible for liquidation) in the
affected Participant’s account pro rata. In the event that the Participant does
not have sufficient hypothetical interest in assets in any other investment
option, the Trustee shall initiate a corrective sale, and shall debit the costs
of such corrective trade from the Participant’s hypothetical account.

 

FMC Corporation - MCM    3    Fifth Amendment - NQ Trust      



--------------------------------------------------------------------------------

(C) Fractional Shares. Participants will be entitled make hypothetical exchanges
out of hypothetical interests in fractional shares in the Stock Fund only in
connection with a request to exchange out the entire hypothetical balance of
their Stock Fund (or the entire hypothetical balance in a particular source, as
applicable). Fractional shares will be transacted at the price determined by the
stock trade order selected by the Participant.

(v) Use of an Affiliated Broker.

For all purchases and sales of Sponsor Stock on the open market, whether
Participant-initiated or otherwise, the Sponsor hereby directs the Trustee to
use Fidelity Brokerage Services LLC (“FBSLLC”) to provide brokerage services.
Subject to the provisions of this agreement, FBSLLC shall execute such trades
directly or through any of its affiliates. The provision of brokerage services
shall be subject to the following:

(1) With notice to the Sponsor, any successor organization of FBSLLC, through
reorganization, consolidation, merger or similar transactions, shall, upon
consummation of such transaction, become the successor broker in accordance with
the terms of this direction provision. With notice to the Sponsor, FBSLLC may
assign its rights and obligations under this agreement to any affiliate,
provided that the assignee is bound by the terms hereof, including the
provisions concerning remuneration.

(2) The Trustee and FBSLLC shall continue to rely on this direction provision
until notified to the contrary. The Sponsor reserves the right to terminate this
direction upon written notice to FBSLLC (or its successors or assigns) and the
Trustee, in accordance with Section 11 of this Agreement.

(3) The Sponsor acknowledges that FBSLLC (and its successors and assigns) may
rely upon this Agreement in establishing an account in the name of the Trustee
for the Plan, and in allowing each Participant to exercise trading authorization
over such account, to the extent his or her individual account balance in the
Stock Fund is subject to Participant direction.

(vi) Securities Law Reports.

The Sponsor shall be responsible for filing all reports required under Federal
or state securities laws with respect to the Trust’s ownership of Sponsor Stock,
including, without limitation, any reports required under section 13 or 16 of
the Securities Exchange Act of 1934, and shall immediately notify the Trustee in
writing of any requirement to stop purchases or sales of Sponsor Stock pending
the filing of any report. The Sponsor shall be responsible for the registration
of any Plan interests to the extent required under Federal or state securities
law. The Trustee shall provide to the Sponsor such information on the Trust’s
ownership of Sponsor Stock as the Sponsor may reasonably request in order to
comply with Federal or state securities laws.

(vii) Voting and Tender Offers.

Notwithstanding any other provision of this Agreement, the provisions of this
Section shall govern the voting and tendering of Sponsor Stock. The Sponsor
shall pay for all printing, mailing, tabulation and other costs associated with
the voting and tendering of Sponsor Stock. The Trustee, after consultation with
the Sponsor, shall prepare the necessary documents associated with the voting
and tendering of Sponsor Stock.

 

FMC Corporation - MCM    4    Fifth Amendment - NQ Trust      



--------------------------------------------------------------------------------

(A) Voting.

(1) When the issuer of Sponsor Stock prepares for any annual or special meeting,
the Sponsor shall notify the Trustee at least thirty (30) days in advance of the
intended record date and shall cause a copy of all proxy solicitation materials
to be sent to the Trustee. If requested by the Trustee, the Sponsor shall
certify to the Trustee that the aforementioned materials represent the same
information distributed to shareholders of Sponsor Stock. The Sponsor may direct
the Trustee to vote the shares of Sponsor Stock held in the Trust in the same
manner as directed by the Participants for the corresponding hypothetical shares
of Sponsor Stock credited to the Participant’s account under the Plan. Based on
the aforementioned materials and the Sponsor’s direction, the Trustee shall
prepare a voting instruction form and shall provide a copy of all proxy
solicitation materials to be sent to each Participant with a hypothetical
interest in shares of Sponsor Stock under the Plan, together with the foregoing
voting instruction form to be returned to the Trustee or its designee. The form
shall show the number of full and fractional hypothetical shares of Sponsor
Stock credited to the Participant’s account (both vested and unvested).

(2) As directed by the Sponsor under this Agreement, each Participant with a
hypothetical interest in shares of Sponsor Stock held in the Trust shall have
the right to direct the manner in which the corresponding shares of Sponsor
Stock credited to the Participant’s account (both vested and unvested) shall be
voted. Directions from a Participant to the Trustee concerning the voting of
Sponsor Stock shall be communicated in writing, or other means as agreed upon by
the Trustee and the Sponsor. These directions shall be held in confidence by the
Trustee and shall not be divulged to the Sponsor, or any officer or employee
thereof, or any other person except to the extent that the consequences of such
directions are reflected in reports regularly communicated to any such person in
the ordinary course of the performance of the Trustee’s services hereunder. Upon
its receipt of the directions, the Trustee shall vote the shares of Sponsor
Stock held in the Trust to correspond to the directions provided by the
Participant with respect to the Participant’s proportional hypothetical
investment in the Stock Fund under the Plan. Except as otherwise required by
law, the Trustee shall not vote shares of Sponsor Stock reflecting a
Participant’s hypothetical investment in the Stock Fund for which it has
received no directions from the Participant.

(3) Except as otherwise required by law, the Trustee shall vote that number of
shares of Sponsor Stock not credited to Participants’ accounts under the Plan in
the same proportion on each issue as it votes those shares corresponding to
shares credited to Participants’ accounts under the Plan for which it received
voting directions from Participants.

(B) Tender Offers.

(1) Upon commencement of a tender offer for any securities held in the Trust
that are Sponsor Stock, the Sponsor shall timely notify the Trustee in advance
of the intended tender date and shall cause a copy of all materials to be sent
to the Trustee. The Sponsor shall certify to the Trustee that the aforementioned
materials represent the same information distributed to shareholders of Sponsor
Stock. The Sponsor may direct the Trustee to tender the shares of Sponsor Stock
held in the Trust in the same manner as directed by the Participants for their
hypothetical interest in the corresponding shares of Sponsor Stock credited to
the Participants’ Plan accounts. Based on the aforementioned materials and after
consultation with the Sponsor, the Trustee shall prepare a tender instruction
form and shall provide a copy of all tender materials to be sent to each
Participant with a hypothetical interest in the Stock Fund, together with the
foregoing tender instruction form, to be returned to the Trustee or its
designee. The tender instruction form shall show the hypothetical number of full
and fractional shares of Sponsor Stock credited to the Participant’s account
(both vested and unvested) under the Plan.

 

FMC Corporation - MCM    5    Fifth Amendment - NQ Trust      



--------------------------------------------------------------------------------

(2) As directed by the Sponsor under this Agreement, each Participant with a
hypothetical interest in the Stock Fund shall have the right to direct to the
manner in which that number of shares of Sponsor Stock credited to the
Participant’s account (both vested and unvested) under the Plan shall be
tendered or not tendered. Directions from a Participant to the Trustee
concerning the tender of Sponsor Stock shall be communicated in writing, or such
other means as agreed upon by the Trustee and the Sponsor. These directions
shall be held in confidence by the Trustee and shall not be divulged to the
Sponsor, or any officer or employee thereof, or any other person except to the
extent that the consequences of such directions are reflected in reports
regularly communicated to any such persons in the ordinary course of the
performance of the Trustee’s services hereunder. The Trustee shall tender or not
tender shares of Sponsor Stock held in the Trust to correspond to directions
provided by the Participants under their Plan accounts. Except as otherwise
required by law, the Trustee shall not tender shares of Sponsor Stock for which
it has received no corresponding directions from the Participant under the Plan.

(3) Except as otherwise required by law, the Trustee shall tender that number of
shares of Sponsor Stock held in the Trust which exceeds the number of shares
credited to Participants’ accounts, in the same proportion as the total number
of shares of Sponsor Stock credited to Participants’ accounts for which it
received instructions from Participants.

(4) A Participant who has directed the Trustee to tender some or all of the
hypothetical shares of Sponsor Stock credited to the Participant’s account may,
at any time prior to the tender offer withdrawal date, direct the Trustee to
withdraw some or all of the tendered shares reflecting the Participant’s
hypothetical investment in Sponsor Stock, and the Trustee shall withdraw the
corresponding number of shares from the tender offer prior to the tender offer
withdrawal deadline. A Participant shall not be limited as to the number of
directions to tender or withdraw that the Participant may give to the Trustee.

(5) A direction by a Participant to the Trustee to tender shares of Sponsor
Stock reflecting the Participant’s hypothetical investment in Sponsor Stock
shall not be considered a written election under the Plan by the Participant to
withdraw, or have distributed, any or all of his withdrawable shares. The
Trustee shall credit to each account of the Participant from which the tendered
shares were taken the proceeds received by the Trustee in exchange for the
corresponding shares of Sponsor Stock tendered from the Trust. Pending receipt
of directions (through the Administrator) from the Participant or the Sponsor,
as provided in the Plan, as to which of the remaining investment options the
proceeds should be invested, the Trustee shall invest the proceeds in the
investment option described in Schedule “A”.

(viii) General.

Any shareholder rights other than the right to vote, the right to tender, and
the right to withdraw shares previously tendered, in the case of Sponsor Stock,
shall be administered in the same manner as a proxy is administered, as
described in Section 5(e)(vii)(A), above.

(ix) Conversion.

All provisions in this Section 5(e) shall also apply to any securities received
as a result of a conversion of Sponsor Stock.

 

FMC Corporation - MCM    6    Fifth Amendment - NQ Trust      



--------------------------------------------------------------------------------

(3) Effective April 23, 2008, amending Schedule “E”, Exchange Guidelines, by
restating the section titled “FMC Stock Fund” in its entirety, as follows:

FMC Stock Fund

Exchanges in the FMC Stock Fund shall be processed in accordance with the terms
of the Plan Administration Manual, which is the set of written guidelines
developed by the Trustee and the Sponsor with respect to the details of the
Plan’s administration, which shall be deemed to be a direction to and an
obligation of the Trustee under this Agreement.

(4) Effective April 23, 3008, deleting Schedule “G”, Available Liquidity
Procedures for the FMC Stock Fund, in its entirety.

(5) Effective May 1, 2008, or upon settlement of the last trade, amending
Schedule “A” by removing the reference to the “FMC Stock Fund (frozen to all
participant activity)” and replacing it with “FMC Stock Fund”.

(6) Effective May 1, 2008, amending Schedule “B” by restating the section titled
“Stock Administration Fee”, in its entirety, as follows:

 

Stock Administration Fee:    To the extent that assets are invested in the FMC
Stock Fund, 10 basis points (0.10%) of such assets in the Trust payable by the
Sponsor to the Trustee pro rata quarterly on the basis of such assets as of the
calendar quarter’s last valuation date, but no less than $10,000 and no greater
than $20,000 per year.

(7) Effective May 1, 2008, amending Schedule “B” by adding the following section
at the end thereof:

Commissions:

FBSLLC shall be entitled to remuneration in the amount of no more than $0.029
commission on each share of Sponsor Stock. Any increase in such remuneration may
be made only by written agreement between the Sponsor and the Trustee.

 

FMC Corporation - MCM    7    Fifth Amendment - NQ Trust      



--------------------------------------------------------------------------------

(8) Effective May 1, 2008, replacing the definition of FMC Stock Fund in Section
1(o) as follows:

“shall mean the investment option consisting of shares of FMC Corporation Stock
(as defined herein “FMC Stock”).”

(9) Effective July 1, 2007, amending the “Administration” section of Schedule
“A” to add the following under the bullet point entitled “Maintenance of the
following money classifications:”

“FMC Core Contribution”

(10) Effective July 1, 2007, amending the “investment options” section of
Schedule “A” to add the following:

 

  •  

John Hancock Classic Value Fund

 

  •  

John Hancock International Value Fund

IN WITNESS WHEREOF, the Trustee and the Sponsor have caused this Fifth Amendment
to be executed by their duly authorized officers effective as of the day and
year first above written. By signing below, the undersigned represent that they
are authorized to execute this document on behalf of the respective parties.
Notwithstanding any contradictory provision of the agreement that this document
amends, each party may rely without duty of inquiry on the foregoing
representation.

 

FMC CORPORATION     FIDELITY MANAGEMENT TRUST COMPANY By:  

/s/ Kenneth R. Garrett

    By:  

/s/ Rebecca Hayes Ethier

  Authorized Signatory       FMTC Authorized Signatory

 

FMC Corporation - MCM    8    Fifth Amendment - NQ Trust      